Citation Nr: 1646891	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's nonservice-connected pension benefit payments for support of a minor child.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel








INTRODUCTION

The Veteran had active service in the United States Army from January 1975 to December 1976.  The appellant is his former spouse and mother of their minor child.  

This appeal comes before the Board of Veterans' Appeals (Board) from an administrative decision rendered by the Department of Veterans Affairs (VA).  The claim is currently within the jurisdiction of the Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case is a contested claim in which the appellant seeks an apportionment of the Veteran's pension benefits in order to fulfill court-ordered child support obligations for their minor child.  Apparently, both the appellant and the Veteran were scheduled to have a hearing before a Veterans Law Judge in October 2016 to present their respective arguments; however, both parties failed to report at the scheduled time.  

The appellant requested a hearing before a Veterans Law Judge (VLJ), and, as noted, records indicate that such a hearing was scheduled in October 2016.  Apparently, however, the only letter of record presenting information that the hearing was to take place was dispatched to the Veteran's last known address.  That letter was returned as undeliverable, and there is no indication that either the Veteran or the appellant received information as to when the hearing was to be afforded.  The appellant has not cohabitated with the Veteran for many years, and it does not appear that she was expressly informed of the time, date, and location of the hearing.  Also, as the Veteran does not live at his former address, it is apparent that he was not informed that the hearing was to take place.  

Of note, the appellant reported her willingness to have a Videoconference hearing in her substantive appeal as an acceptable alternative to a Travel Board hearing.  

The Board notes that the apparent failure to send notice of the scheduled hearing in 2016 to the appellant indicates a "good cause" absence, and efforts should be made to reschedule her for a hearing at the earliest possible convienience. 

The Veteran would also have a right to present argument at a scheduled hearing, and while efforts were made to contact him, as noted, the mail sent to the last known address was deemed undeliverable.  A search of the claims file, however, reveals that the Veteran was incarcerated by the Pennsylvania Department of Corrections in October 2014 and there is no indication that he has been released.  Accordingly, he cannot attend a hearing (either in-person or by videoconference); however, in the interest of due process, he is to be informed of the new date, time, and location of the appellant's hearing and given the opportunity to submit evidence and argument on his behalf.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board/Videoconferece hearing with a Veterans Law Judge (VLJ).  In so doing, send information regarding the date, time, and location of the hearing to the appellant at her current address.  The Veteran, who is incarcerated in the Pennsylvania Department of Corrections, is to also be informed of the date, time, and location of the appellant's hearing, and he is to be given the opportunity to submit evidence and argument on his behalf (as, given his status as a prisoner, he is unable to attend the hearing and present testimony to a VLJ).  Inform the appeallant that any absence from the hearing, without a showing of good cause, will result in her forfetirue of the right to present arguments to a VLJ.  Following completion of these actions, return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




